DETAILED ACTION
Claims 1-25 are presented for examination. Claims 11 and 13 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 December 2021 has been entered.
Response to Arguments
Applicant's remarks filed 24 December 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 7 argues:
Though Sun does refer to three-phase AC power flows and optimal power flows (OPF). However, the distinguishing characteristics of the present invention lie not in power flow and OPF, but the systems and processes in applying it for the purposes and context of integrated distribution planning for capacity and DER planning. This is quite distinguished from power system operations and market operations such as those disclosed by Sun.
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over US 2015/0134135 A1 Wong, et al. [herein “Wong”].
Applicant’s remaining arguments are moot in light of the new grounds of rejection.
Claim Objections
Claims 11 and 13 have been appropriately corrected. Accordingly, examiner's objection(s) to the claim(s) are withdrawn. However, the following new objection is made:
Claim 21 is objected to because of the following informalities:
Claim 21 is missing a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites “wherein the processor is further programmed to utilize multiple time frames to generate said potential scenario, wherein said potential scenario has a time frame that is longer than a day ahead.” However, claim 1 already recites “utilize multiple time frames to generate said potential scenario, said multiple time frames comprising at least … and a long-term time frame that is longer than a day-ahead.” Therefore claim 4 fails to further limit claim 1 from which it depends.
Claim 6 recites “wherein the potential scenario comprises a scenario over a time frame of seconds, minutes, hours, or day-ahead.” However, claim 1 already recites “utilize multiple time frames to generate said potential scenario, said multiple time frames comprising at least a short-term time frame of seconds, minutes, hours, or day-ahead.” Therefore claim 6 fails to further limit claim 1 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-17, and 19-25 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 2015/0134135 A1 Wong, et al. [herein “Wong”].
Claim 1 recites “1. A multi-time frame distribution planning system which provides capacity planning and distributed energy resource planning.” Wong paragraph 60 lines 12-16 disclose “System Optimization process 223 is configured to plan, allocate capacity, dispatch, operate, and control the EPS, including generation, storage, and demand resources, to maximize or minimize power system parameters.” Planning allocation of capacity is providing capacity planning. Wong paragraph 10 last sentence discloses “optimal dispatch of DERs.” Dispatch of DERs is distributed energy resource (DER) planning.
Wong paragraph 49 discloses “Multi-staged – can operate on multiple stages in terms of time and criteria, including short term horizons for week-ahead, day-ahead, and immediate online operations.” Week-ahead and day-ahead are different time frames.
Claim 1 further recites “comprising: interface for receiving electric power system input data for a plurality of data inputs including distributed energy resource data inputs.” Wong paragraph 57 discloses:
An aggregation component 208 aggregates data messages from multiple sources, locations, and times. Filtering component 209 sorts, prioritizes and selects data messages. GOS Database 210 is a combination of multiple data bases including a real time feeder model, forecast database, load flow database, real-time database, and historian.
Aggregation component is an interface for receiving power system input data from a plurality of sources.
Claim 1 further recites “a data store including said electric power system input data.” Wong paragraph 29 discloses “Information storage – such as local databases, central databases, and cloud-based systems.” Information storage is a data store. Wong paragraph 57 discloses “GOS Database 210 is a combination of multiple databases.” The GOS database is a data store of power system input data.
Claim 1 further recites “and a computer processor coupled to the data store.” Wong paragraph 68 discloses “processor, such as a microprocessor, executing sequences of instructions contained in a memory.” A processor and microprocessor are computer processors.
Claim 1 further recites “and programmed, upon receiving one or more commands, to: i) use the electric power system input data in a 3-phase AC unbalanced model to calculate at least one 3-phase AC power flow.” Wong paragraph 59 lines 1-3 disclose “online power flow component 217 includes logic for performing three-phase balanced/unbalanced AC power flow and DC power flow calculations.” Performing three-phase unbalanced AC power flow calculations is using the data in a 3-phase AC unbalanced model to calculate a 3-phase power flow.
Claim 1 further recites “ii) use the at least one 3-phase AC power flow to create at least one AC optimal power flow.” Wong paragraph 59 discloses “online power flow component 217 includes logic for performing three-phase balanced/unbalanced AC power flow and DC power flow calculations. …. The optimizer 219 determines the optimal solution.” Calculating an AC power flow and determining an optimal parameter solution is using the AC power flow to create an AC optimal power flow.
Claim 1 further recites “iii) use the AC optimal power flow to generate at least one potential scenario that includes distributed energy resources or hosting capacity for distributed energy resources.” From the above list of alternatives the Examiner is selecting “distributed energy resources.”
Wong paragraph 61 lines 4-5 disclose “the grid operating system may be configured so as to run multiple instances of itself with different variables.” Different instances with different variables are different scenarios.
Wong abstract discloses “optimization of an electric power system with embedded distributed energy resources.”
Claim 1 further recites “iv) utilize multiple time frames to generate said potential scenario, said multiple time frames comprising at least a short-term time frame of seconds, minutes, hours, or day-ahead that is used for distributed energy resource planning and a long-term time frame that is longer than a day-ahead and is used for capacity planning.” Wong paragraph 61 discloses “the grid operating system may be configured so as to run multiple instances of itself with different variables. Such different variables may be different time frames,  … different stages, such as an online stage, a day-ahead stage, or a week-ahead stage.” A day-ahead stage is a short-term time frame. A week-ahead stage is a long-term time frame.
Claim 2 further recites “2. The multi-time frame distribution planning system according to claim 1, wherein the processor is further programmed to utilize the electric power system input data to create at least one distribution system state estimation.” Wong paragraph 59 discloses “State estimator 218 is configured to perform real time monitoring of grid voltages, currents, and corresponding power levels via GOS inputs, and perform engineering analysis to estimate discrete and non-discrete system states across the modelled power system.”
Claim 4 further recites “4. The multi-time frame distribution planning system according to claim 1, wherein the processor is further programmed to utilize multiple time frames to generate said potential scenario, wherein said potential scenario has a time frame that is longer than a day ahead.” Wong paragraph 61 discloses “the grid operating system may be configured so as to run multiple instances of itself with different variables. Such different variables may be different time frames,  … different stages, such as an online stage, a day-ahead stage, or a week-ahead stage.” A day-ahead stage is a short-term time frame. A week-ahead stage is a long-term time frame.
Claim 5 further recites “5. The multi-time frame distribution planning system according to claim 1, wherein the potential scenario comprises an investment scenario, asset health and condition management plan, hosting capacity upgrade, DER value optimization plan, DER dispatch strategy, reliability improvement plan, expansion strategy, or non-wires solution.” From the above list of alternatives the Examiner is selecting “an investment scenario.”
Wong paragraph 56 lines 19-20 disclose “Investment models provide project costing, reliability indices, investment impacts, and the like.” Calculations which include investment models and investment impacts are an investment scenario.
Furthermore, Wong paragraph 10 last sentence discloses “optimal dispatch of DERs.” Dispatch of DERs is a DER dispatch strategy and a DER value optimization plan.
Claim 6 further recites “6. The multi-time frame distribution planning system according to claim 1, wherein the potential scenario comprises a scenario over a time frame of seconds, minutes, hours, or day-ahead.” Wong paragraph 61 discloses “the grid operating system may be configured so as to run multiple instances of itself with different variables. Such different variables may be different time frames,  … different stages, such as an online stage, a day-ahead stage, or a week-ahead stage.” A day-ahead stage is a short-term time frame of day-ahead.
Claim 7 further recites “7. The multi-time frame distribution planning system according to claim 1, wherein the potential scenario comprises a scenario that includes distributed energy resource and distributed automation assets by location, phase, asset, capacity and time.” Wong paragraph 65 discloses:
adaptive protection configuration component 317 is provided for changing relay and other protection settings dynamically based on a real-time grid topology and loading scenario. Switch order management component 318 provides workforce efficiency and prioritization of switching actions to minimize effects of outages. An overload reduction switching component 319 is configured to utilize controllable switches to reconfigure feeder topology to achieve overload reduction by diverting load to other segments or feeders.
The grid topology is a distribution of assets by location. The components are corresponding assets. The real-time load allocation corresponds with respective capacities of corresponding feeders and segments.
Wong paragraph 61 discloses “the grid operating system may be configured so as to run multiple instances of itself with different variables. Such different variables may be different time frames,  … different stages, such as an online stage, a day-ahead stage, or a week-ahead stage.” The respective time frames are times.
Wong paragraph 64 discloses “Dynamic Volt-VAR Optimization (DVVO) 307 component provides a scheme that controls voltage levels or reactive power injection of resources such as load tap changers 110, capacitors 107, voltage regulators 108, and DERs 103-105 to minimize power system losses and improve voltage profile.” The reactive power and voltage profile corresponds with at least a phase of corresponding locations and assets.
Claim 8 further recites “8. The multi-time frame distribution planning system according to claim 1, wherein the processor is further programmed to use at least one potential scenario to create a feasibility assessment.” Wong paragraph 59 last sentence discloses “The optimizer 219 determines the optimal solution to a set of linear/non-linear equations given a set of constraint parameters.” A set of constraint parameters determine whether or not a solution is feasible. Meeting the corresponding constraints indicates feasibility.
Claim 9 further recites “9. The multi-time frame distribution planning system according to claim 8, wherein said creation of said feasibility assessment comprises using the at least one potential scenario to generate a distribution power flow.” Wong paragraph 59 last sentence discloses “The optimizer 219 determines the optimal solution to a set of linear/non-linear equations given a set of constraint parameters.” An optimal solution of the three-phase AC power flow is a distribution of AC power flow.
Claim 10 further recites “10. The multi-time frame distribution planning system according to claim 9, wherein said creation of said feasibility assessment comprises using the distribution power flow to create an AC optimal power flow.” Wong paragraph 59 last sentence discloses “The optimizer 219 determines the optimal solution to a set of linear/non-linear equations given a set of constraint parameters.” An optimal solution of the three-phase AC power flow is an optimal AC power flow.
Claim 11 further recites “11. The multi-time frame distribution planning system according to claim 8, wherein the processor is further programmed to use the feasibility assessment to generate a scenario prioritization of said potential scenario and at least one additional potential scenario.” Wong paragraph 65 lines 5-7 discloses “Switch order management component 318 provides workforce efficiency and prioritization of switching actions to minimize effects of outages.” The prioritization of actions is a generated prioritization of respective switching action settings.
Wong paragraph 61 discloses “the grid operating system may be configured so as to run multiple instances of itself with different variables.” Each different instance is a respective second, third, additional potential scenario.
Claim 12 further recites “12. The multi-time frame distribution planning system according to claim 11, wherein said scenario prioritization comprises a prioritization using multi-attribute decision-making.” Wong paragraph 61 discloses “the grid operating system may be configured so as to run multiple instances of itself with different variables.” Making decisions based on different variables is using multi-attribute decision making. Each variable value corresponds to a respective attribute.
Claim 13 further recites “13. The multi-time frame distribution planning system according to claim 11, wherein the processor is further programmed to use the scenario prioritization to generate a second distribution power flow.” Wong paragraph 65 lines 5-7 discloses “Switch order management component 318 provides workforce efficiency and prioritization of switching actions to minimize effects of outages.” The prioritization of actions is a generated prioritization of respective switching action settings.
Wong paragraph 61 discloses “the grid operating system may be configured so as to run multiple instances of itself with different variables.” Each different instance is a respective second, third, additional potential scenario of power flow.
Claim 14 further recites “14. The multi-time frame distribution planning system according to claim 13, wherein the wherein the processor is further programmed to use the second distribution power flow to generate a second AC optimal power flow.” Wong paragraph 59 discloses “online power flow component 217 includes logic for performing three-phase balanced/unbalanced AC power flow and DC power flow calculations. …. The optimizer 219 determines the optimal solution.” Calculating an AC power flow and determining an optimal parameter solution is using the AC power flow to create an AC optimal power flow.
Wong paragraph 61 discloses “the grid operating system may be configured so as to run multiple instances of itself with different variables.” Each different instance is a respective second, third, additional potential scenario of power flow.
Claim 15 further recites “15. The multi-time frame distribution planning system according to claim 14, wherein the processor is further programmed to use the second AC optimal power flow to create a nodal evaluation of said potential scenario.” Wong paragraph 31 lines 12-15 disclose “the system can be configured with adjustable settings to meet the requirements of a large variety of node types and system configurations.” The node configurations for the system are respective nodes being evaluated for the corresponding scenario.
Claim 16 further recites “16. The multi-time frame distribution planning system according to claim 15, wherein the processor is further programmed to use said nodal evaluation to generate at least one additional nodal evaluation.” Wong paragraph 31 lines 12-15 disclose “the system can be configured with adjustable settings to meet the requirements of a large variety of node types and system configurations.” The node configurations for the system are respective nodes being evaluated for the corresponding scenario. Plural configurations are at least two configurations. Each configuration of nodes is a corresponding evaluation of respective nodes.
Claim 17 further recites “17. The multi-time frame distribution planning system according to claim 1, wherein multiple users can simultaneously access common data sets and share planning functionalities.” Wong paragraph 56 discloses “With respect to social media applications, these are applications that enable EPS users to create and share content, as well as participate in social networking functions.” Sharing content is enabling simultaneous access to respective content. The shared content is the common data and shared functionality. Social networking functionality is another shared planning functionality.
Claim 19 further recites “19. The multi-time frame distribution planning system according to claim 1, wherein the at least one potential scenario comprises an investment scenario.” Wong paragraph 56 lines 19-20 disclose “Investment models provide project costing, reliability indices, investment impacts, and the like.” Calculations which include investment models and investment impacts are an investment scenario.
Claim 20 further recites “20. The multi-time frame distribution planning system according to claim 1, wherein the at least one potential scenario comprises at least one of: a solution, distributed energy resource assets, and distributed automation assets.” From the above list of alternatives the Examiner is selecting “a solution.”
Wong paragraph 59 last sentence discloses “The optimizer 219 determines the optimal solution.” An optimal solution is a solution. 
Wong paragraph 64 lines 6-7 disclose “Optimize asset utilization component 308 optimally utilizes EPS assets based on operation of EPS components 103-110.” The power system components are corresponding distributed energy resource assets.
Claim 21 further recites “21. The multi-time frame distribution planning system according to claim 1, wherein the data store comprises a database and the processor is further programmed to access the database to provide a multi-user enterprise planning tool that enables multiple users to plan off common share data sets and planning functionalities.” Wong paragraph 56 discloses “Enterprise Resource Planning (ERP), social media applications, investment models and engineering models. With respect to social media applications, these are applications that enable EPS users to create and share content, as well as participate in social networking functions.” Sharing content is enabling simultaneous access to respective content. The shared content is the common data and shared functionality. Social networking functionality is another shared planning functionality.
Claim 22 recites “22. A distribution planning system which provides capacity planning and distributed energy resource planning.” Wong paragraph 60 lines 12-16 disclose “System Optimization process 223 is configured to plan, allocate capacity, dispatch, operate, and control the EPS, including generation, storage, and demand resources, to maximize or minimize power system parameters.” Planning allocation of capacity is providing capacity planning. Wong paragraph 10 last sentence discloses “optimal dispatch of DERs.” Dispatch of DERs is distributed energy resource (DER) planning.
Wong paragraph 49 discloses “Multi-staged – can operate on multiple stages in terms of time and criteria, including short term horizons for week-ahead, day-ahead, and immediate online operations.” Week-ahead and day-ahead are different time frames.
Claim 22 further recites “comprising: interface for receiving electric power system input data for a plurality of data inputs including distributed energy resource data inputs.” Wong paragraph 57 discloses:
An aggregation component 208 aggregates data messages from multiple sources, locations, and times. Filtering component 209 sorts, prioritizes and selects data messages. GOS Database 210 is a combination of multiple data bases including a real time feeder model, forecast database, load flow database, real-time database, and historian.
Aggregation component is an interface for receiving power system input data from a plurality of sources.
Claim 22 further recites “a data store including said electric power system input data; and a computer processor coupled to the data store and programmed.” Wong paragraph 29 discloses “Information storage – such as local databases, central databases, and cloud-based systems.” Information storage is a data store. Wong paragraph 57 discloses “GOS Database 210 is a combination of multiple databases.” The GOS database is a data store of power system input data.
Claim 22 further recites “upon receiving one or more commands, to: i) use the electric power system input data to create at least one distribution system state estimation.” Wong paragraph 59 discloses “State estimator 218 is configured to perform real time monitoring of grid voltages, currents, and corresponding power levels via GOS inputs, and perform engineering analysis to estimate discrete and non-discrete system states across the modelled power system.”
Claim 22 further recites “ii) use the distribution system state estimation in a 3-phase AC unbalanced model to create at least one 3-phase AC power flow.” Wong paragraph 59 lines 1-3 disclose “online power flow component 217 includes logic for performing three-phase balanced/unbalanced AC power flow and DC power flow calculations.” Performing three-phase unbalanced AC power flow calculations is using the data in a 3-phase AC unbalanced model to calculate a 3-phase power flow.
Claim 22 further recites “iii) use the 3-phase AC power flow to create at least one AC optimal power flow.” Wong paragraph 59 discloses “online power flow component 217 includes logic for performing three-phase balanced/unbalanced AC power flow and DC power flow calculations. …. The optimizer 219 determines the optimal solution.” Calculating an AC power flow and determining an optimal parameter solution is using the AC power flow to create an AC optimal power flow.
Claim 22 further recites “iv) use the at least one AC optimal power flow to generate at least one potential scenario that includes distributed energy resources or hosting capacity for distributed energy resources.” From the above list of alternatives the Examiner is selecting “distributed energy resources.”
Wong paragraph 61 lines 4-5 disclose “the grid operating system may be configured so as to run multiple instances of itself with different variables.” Different instances with different variables are different scenarios.
Wong abstract discloses “optimization of an electric power system with embedded distributed energy resources.”
Claim 22 further recites “v) utilize multiple time frames to generate said potential scenario, said multiple time frames comprising at least a short-term time frame of seconds, minutes, hours, or day-ahead that is used for distributed energy resource planning and a long-term time frame that is longer than a day-ahead and is used for capacity planning.” Wong paragraph 61 discloses “the grid operating system may be configured so as to run multiple instances of itself with different variables. Such different variables may be different time frames,  … different stages, such as an online stage, a day-ahead stage, or a week-ahead stage.” A day-ahead stage is a short-term time frame. A week-ahead stage is a long-term time frame.
Claim 23 further recites “23. The distribution planning system according to claim 22, wherein the processor is further programmed to use the at least one AC optimal power flow to derive at least one hosting capacity.” Wong paragraph 66 lines 24-26 disclose “calculates the local capacity of DERs and/or load/building management systems to participate in the energy market.” The local capacity of DERs is a corresponding hosting capacity for each DER.
Claim 24 further recites “24. The distribution planning system according to claim 23, wherein the processor is further programmed to derive the at least one hosting capacity on a specified node, phase, feeder, substation or region for each specific hour time interval among a plurality of time intervals.” From the above list of alternatives the Examiner is selecting “region.”
Wong paragraph 66 lines 24-26 disclose “calculates the local capacity of DERs and/or load/building management systems to participate in the energy market.” The local capacity of DERs is a corresponding hosting capacity for each DER. The local capacity is a region for the corresponding hosting capacity.
Wong paragraph 58 lines 6-7 disclose “forecasts including minute-ahead/day-ahead/week-ahead/year-ahead.” This genus spans across from minute, to day. A person of ordinary skill in the art could at once envisage a species of hours from a genus including both minutes and days. See MPEP §2131.02(III). Accordingly, an hour time interval is within the scope of this taught genus.
Claim 25 further recites “25. The distribution planning system according to claim 22, wherein the processor is further programmed to use the at least one AC optimal power flow to derive at least one value of distributed energy resource results.” Wong paragraph 59 discloses “online power flow component 217 includes logic for performing three-phase balanced/unbalanced AC power flow and DC power flow calculations. …. The optimizer 219 determines the optimal solution.” Calculating an AC power flow and determining an optimal parameter solution is deriving at least one DER result value.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 1 above, and further in view of US 2016/0043548 A1 Bozchalui, et al. [herein “Bozchalui”].
Claim 3 further recites “3. The multi-time frame distribution planning system according to claim 1, wherein said AC optimal power flow comprises a probabilistic stochastic security-constrained AC power flow optimization function.” Wong paragraph 65 discloses:
adaptive protection configuration component 317 is provided for changing relay and other protection settings dynamically based on a real-time grid topology and loading scenario. Switch order management component 318 provides workforce efficiency and prioritization of switching actions to minimize effects of outages. An overload reduction switching component 319 is configured to utilize controllable switches to reconfigure feeder topology to achieve overload reduction by diverting load to other segments or feeders.
The protection settings of a loading scenario are security constraints. Reducing overload conditions is protecting a security of the grid.
Wong does not explicitly disclose probabilistic stochastic power flow optimization; however, in analogous art of power flow modeling, Bozchalui paragraph 38 teaches “At step/block 241, an optimal schedule is generated using rolling stochastic-DOPF optimization by a rolling stochastic-DOPF optimizer.” Bozchalui paragraph 17 defines “multi-period, multi-phase, unbalanced Distribution Optimal Power Flow (DOPF).”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wong and Bozchalui. One having ordinary skill in the art would have found motivation to use stochastic multi-period, multi-phase, unbalanced Distribution Optimal Power Flow (DOPF) into the system of grid operating systems for the advantageous “to optimally schedule the operation of resources in distribution networks with uncertainties in demand and RER outputs … even in the presence of uncertainties.” See Bozchalui paragraph 89.
Dependent Claim 18
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 1 above, and further in view of US patent 8,239,073 B2 Fausak, et al. [herein “Fausak”].
Claim 18 further recites “18. The multi-time frame distribution planning system according to claim 1, wherein the processor is further programmed to calculate locational and temporal values of distributed energy resources.” Wong paragraph 65 discloses:
adaptive protection configuration component 317 is provided for changing relay and other protection settings dynamically based on a real-time grid topology and loading scenario. Switch order management component 318 provides workforce efficiency and prioritization of switching actions to minimize effects of outages. An overload reduction switching component 319 is configured to utilize controllable switches to reconfigure feeder topology to achieve overload reduction by diverting load to other segments or feeders.
The grid topology is a distribution of assets by location. The components are corresponding assets. The real-time load allocation corresponds with respective capacities of corresponding feeders and segments.
Wong paragraph 61 discloses “the grid operating system may be configured so as to run multiple instances of itself with different variables. Such different variables may be different time frames,  … different stages, such as an online stage, a day-ahead stage, or a week-ahead stage.” The respective time frames are temporal values.
Claim 18 further recites “so as to inform setting of distribution rates, tariffs, and DER program design.” Wong paragraph 60 lines 12-16 disclose “System Optimization process 223 is configured to plan, allocate capacity, dispatch, operate, and control the EPS, including generation, storage, and demand resources, to maximize or minimize power system parameters.” Planning allocation of capacity is providing capacity planning. Wong paragraph 10 last sentence discloses “optimal dispatch of DERs.” Dispatch of DERs is distributed energy resource (DER) planning. The allocated capacity and dispatch of DERs is a DER program design.
But Wong does not explicitly disclose setting rates and tariffs; however, in analogous art of energy optimization planning; Fausak column 9 line 65 to column 10 line 3 teaches “the energy optimization system 100 is not only convenient to consumers, but it is also useful for power companies. As illustrated in FIG. 10, a power company is able to set various ‘tariffs’ for various types of energy usage, thereby influencing energy usage behaviors of consumers.” Fausak figure 10 shows “tariff rates.” Setting tariff rates for energy usage is setting distribution rates and tariffs.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wong and Fausak. One having ordinary skill in the art would have found motivation to use optimizing tariff rates into the system of grid operating systems for the advantageous purpose of influencing energy usage behavior of consumers. See Fausak column 9 line 65 to column 10 line 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        9 June 2022